DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation-in-part application of US 16/133673 (filed on Sep. 17, 2018 – now US Patent No. 11,140,141). The prosecution history and references cited in the above application have been fully considered.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recite “…wherein the encryption executes mathematical operations…” It appears claim 8 meant the “encryption hardware”.
Claim 9 contains a typographical error and should be corrected as: “…the generation of ….”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 13, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3 and 13 recite “an encrypting magnetic field that unpredictably changes the magnetic field near the magnet/voice coil”. Dependent claims 4 and 14 further define the “encrypting magnetic field” as being caused by an output of “a cryptographic algorithm” that determines how the changes unpredictably occurs. However, the filed specifications fail to provide sufficient direction on how this concept works. At best, the filed specifications only illustrate the components of the microphone in Figs. 3I and 3J without any portions of the written specifications further describing the operations in conjunction with those figures. It is unclear how the encrypting magnetic field unpredictably changes the magnet or voice coil of the microphone. Furthermore, it is unclear how the output of a cryptographic algorithm “helps” to unpredictably change the encrypting magnetic field. 
Additionally, no prior arts can be found to show how a cryptographic algorithm’s output unpredictably changes a magnetic field. As understood by one having ordinary skill in the art, a cryptographic algorithm’s output is ciphertext (or a hashed value if using a hash function). When a specific plaintext value is processed by an encryption algorithm with a key, the resulting ciphertext is deterministic, regardless how many times the plaintext value is processed through the algorithm and the key. Furthermore, it is unclear how ciphertext (conventionally represented as a string of byte values) is capable of unpredictably modifying a magnetic field (conventionally described by vector fields). Thus, this concept cannot be fully enabled by one having ordinary skill in the art with the current state of the prior arts. 
Claim 16 recite an “encryption machine” which “generates unpredictable energy changes that interact with the sensor”. Like the above claims, the filed specifications fail to provide sufficient support that further describe these concepts in detail. How are the unpredictable energy changes generated (e.g. no algorithm in the specifications is provided)? What is the interaction with the sensor, and what is the purpose of said interaction? The closest concept appears to be related to the cryptographic algorithm described in claims 4 and 14. However, that concept only applies to microphones. It is unclear how this concept applies to other sensors recited in the dependent claims (e.g. claim 21 defines the sensor as a camera). The filed specifications fail to provide anything regarding unpredictable energy changes to antennas or cameras (e.g. claims 19 and 21). 
    
        
            
                                
            
        
    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11, and 16 recite: “the environment”, which lacks proper antecedent basis.
	The remaining claims are dependent on claims 1, 11, and 16 and are rejected by virtue of their dependencies.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0124035 to Price et al. (hereinafter, “Price”).
As per claim 1: Price discloses: An encryption process comprising: a sensor receiving energy from the environment (a sensing device 210 detects audio information (404) [Price, ¶0097; Figs. 2 & 4]); wherein encryption hardware is located inside the sensor or adjacent to the sensor (an encryption unit 215 of sensing device 210 [Price, ¶0086; Fig. 2]); wherein said encryption hardware encrypts the energy received from the environment (the encryption unit 215 encrypts (406) the detected audio information (404) [Price, ¶0097; Fig. 4]).

As per claim 2: Price discloses all limitations of claim 1. Furthermore, Price discloses: further comprising: the sensor is a microphone (sensing device 210 is a microphone [Price, ¶0025]).

As per claim 11: Claim 11 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Specifically, claim 11 is directed to an encryption machine corresponding to the encryption process of claim 1. Therefore, the rejection to claim 1 is also applicable to claim 11.

As per claim 12: Claim 12 incorporates all limitations of claim 11 and is an encryption machine corresponding to the encryption process of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 11 are equally applicable to claim 12 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Price.
As per claim 5: Price discloses all limitations of claim 1. Furthermore, in other embodiments, Price also discloses: further comprising: the sensor is a camera and the energy is generated by photons received by the camera (the encryption unit 215 of sensing device 210 may also encrypt video, wherein the sensing device is a camera or image sensors that detect light/images/other information (i.e. instead of a microphone as described to claims 1 and 2) [Price, ¶0025-0026, 0070]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement the process described for Fig. 4 and associated portions of Price to other sensing devices, such as a camera. The sensing device 210 according to [Price, ¶0025] can be any sensor that is capable of detecting information. Therefore, it would have been a design choice in which sensing device is desired to implement the process of Fig. 4.

As per claim 6: Price discloses all limitations of claim 1. Furthermore, Price discloses: further comprising: the sensor is a video camera (the encryption unit 215 of sensing device 210 may also encrypt video, wherein the sensing device is a camera or image sensors that detect light/images/other information (i.e. instead of a microphone as described to claims 1 and 2) [Price, ¶0025-0026, 0070]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement the process described for Fig. 4 and associated portions of Price to other sensing devices, such as a camera. The sensing device 210 according to [Price, ¶0025] can be any sensor that is capable of detecting information. Therefore, it would have been a design choice in which sensing device is desired to implement the process of Fig. 4.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of US 2016/0072891 to Joshi et al. (hereinafter, “Joshi”).
As pe claim 7: Price discloses all limitations of claim 1. Price does not the limitations of claim 7. However, Joshi is analogous to encrypting data from sensors [Joshi, ¶0131]. Joshi discloses: further comprising: the sensor is an antenna (sensor devices 226 include different type of sensors, including a radio-frequency (RF) radiation detector or another device that measures a physical effect/phenomenon [Joshi, ¶0119]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement the process described for Fig. 4 and associated portions of Price to other sensing devices, such as an RF detector (antenna). The sensing device 210 according to [Price, ¶0025] can be any sensor that is capable of detecting information. Therefore, it would have been a design choice in which sensing device is desired to implement the process of Fig. 4 of Price.

As per claim 15: Claim 15 incorporates all limitations of claim 11 and is an encryption machine corresponding to the encryption process of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 11 are equally applicable to claim 15 and rejected for the same reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of US 2009/0003596 to Ozturk et al. (hereinafter, “Ozturk”).
As per claim 8: Price discloses all limitations of claim 1. Price does not disclose the limitations of claim 8. However, Price suggests using a public key for encrypting information in the sensing device [Price, ¶0103]. However, a well-known type of public-key cryptography is elliptic-curve cryptography (ECC), which uses “group operations”. For example, refer to the background section of [Ozturk, ¶0002-0006].
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement any form of public-key cryptography in Price. ECC would have offered the same level of security as RSA or DH public-key methods but with parameters of fewer bits than RSA or DH public-key methods. Furthermore, ECC scales better than traditional schemes at that time. See [Ozturk, ¶0004-0005].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of US 6,249,009 to Kim et al. (hereinafter, “Kim”).
As per claim 9: Price discloses all limitations of claim 1. Price does not disclose the limitations of claim 9. However, Kim is directed to random number generators (RNG) based on the characteristics of photons. The randomness of the properties of photons enable RNGs to generate random numbers at a high rate [Kim, ¶0035]. Therefore, Price in view of Kim disclose: wherein a non-deterministic process contributes to the generation of the the private keys used to encrypt the energy received from the sensor (Price uses public-private key pairs for encrypting sensor data [Price, ¶0103]; random numbers are required in cryptography for many purposed, such as encryption keys and generation of public key parameters [Kim, ¶0026]; a RNG based on photons would have provided truly random numbers [Kim, ¶0030, 0032]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement a random number generator (RNG) for creating the cryptographic keys and/or parameters in Price, such as the quantum RNG disclosed in Kim. As disclosed in [Kim, ¶0030], other known RNGs only produce pseudorandom bitstreams that can be deterministic, whereas quantum RNGs are truly random.

As per claim 10: Price in view of Kim disclose all limitations of claim 9. Furthermore, the rejection of claim 9 is also incorporated herein. Therefore, Prince in view of Kim disclose: further comprising: the non-deterministic process is based at least on a behavior of photons (the randomness from the properties of photons enable RNGs to generate random numbers at a high rate [Kim, ¶0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,868,927: Discloses encrypting data at a sensor, wherein the data includes GPS data, motion sensing data, camera data, etc.
US 2011/0141967: Discloses a processing device with sensors that provide unencrypted sensor data to a communication device for encryption. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-14-2022